Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/372053 filed on July 9, 2021. Claims 1-11 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL’19 (NVM Express Base Specification, 2019).
Regarding claim 1, NPL’19 a memory system capable of performing a preset command queue-based interface operation with a host, the memory system comprising:
a buffer memory for storing tail doorbell information for N submission queues capable of storing a command fetched from the host, or head doorbell information for N completion queues capable of storing an execution result of the command [provide two separate memory buffers that mirror the controller's doorbell registers defined in section 3; wherein the two buffers are known as “Shadow Doorbell” and “EventIdx”, respectively; section 5.7 Doorbell Buffer Config command on p.106]; 
wherein N is a natural number [the value of y is equivalent to the Queue Identifier; sections 3.1.24 and 3.1.25 on p.60-61].
To further clarify the rejection. NPL’19 shows a memory mapped buffer of head/tail doorbell information [Submission/Completion Queue 0-y Tail/Head Doorbell on Figure 68 of p.42-43 and mirrored by the Shadow Doorbell buffer]. Thus, NPL’19 clearly anticipates the claimed buffer memory for storing head/tail doorbell information.
Regarding claim 2, NPL’19 the memory system of claim 1, further comprising 2N control registers, wherein each control register indicates a position of an index for searching for the tail doorbell information or the head’s doorbell information [control registers shown with the start and end addresses (i.e. index) of the position where to find the particular doorbell information for one of the queues; Figure 68 on p.42-43].
Regarding claim 3, NPL’19 teaches the memory system of claim 2, wherein the index indicates an address in which the tail doorbell information or the head doorbell information is stored in the buffer memory [Offset = (1000h + ((2y) * (4 << CAP.DSTRD))) shows how an address is calculated to find a particular submission queue tail doorbell information; sections 3.1.24 and 3.1.25 on p.60-61].
Regarding claim 4, NPL’19 teaches the memory system of claim 2, wherein an offset between the two adjacent control registers is determined according to a set stride value [the doorbell stride, specified in CAP.DSTRD, may be used to separate doorbells by a number of bytes in memory space (section 8.6 on p.325); and Doorbell Stride (DSTRD): This register indicates the stride between doorbell registers (Figure 69 on p.43-45)].
Regarding claim 5, NPL’19 teaches the memory system of claim 4, wherein a size of an area used for storing the tail doorbell information or the head doorbell information in the buffer memory is set based on the number of the submission queues, the number of the completion queues, and the stride value [total size of memory (buffer size) used for storing doorbell information is 3h + ((2y + 1) * (4 << CAP.DSTRD)); clearly a function of the number of queues “y” and the stride “CAP.DSTRD; Figure 68 on p.42-43].
Regarding claim 6, NPL’19 teaches an operating method of a memory system capable of performing a preset command queue-based interface operation with a host, the operating method comprising:
receiving, from the host, an update request for tail doorbell information for one of N submission queues capable of storing a command fetched from the host, or head doorbell information for one of N completion queues capable of storing an execution result of the command [The submitter of entries to a queue uses the current Tail entry pointer to identify the next open queue slot. The submitter increments the Tail entry pointer after placing the new entry to the open queue slot. If the Tail entry pointer increment exceeds the queue size, the Tail entry shall roll to zero. The submitter may continue to place entries in free queue slots as long as the Full queue condition is not met. A Submission Queue entry is submitted to the controller when the host writes the associated Submission Queue Tail Doorbell with a new value that indicates that the Submission Queue Tail Pointer has moved to or past the slot in which that Submission Queue entry was placed. Section 4.1 Submission Queue & Completion Queue Definition on p. 63-64 ; Section 7.1 Introduction (to Controller Architecture) on p.274-275; and section 7.13 Updating Controller Doorbell Registers using a Shadow Doorbell Buffer on p.306];
searching for, in a buffer memory for storing the tail doorbell information or the head doorbell information, an address in which the tail doorbell information or the head doorbell information is stored in the buffer memory [Offset (1000h + ((2y) * (4 << CAP.DSTRD)))]; and
updating the tail doorbell information or the head doorbell information stored in the buffer memory [updates the Tail entry pointer for Submission Queue y; section 3.1.24 on p.60],
wherein N is a natural number [the value of y is equivalent to the Queue Identifier; sections 3.1.24 and 3.1.25 on p.60-61].
Regarding claim 7, NPL’19 teaches the operating method of claim 6, wherein a position of an index for searching for the tail doorbell information or the head doorbell information is indicated by one of 2N control registers included in the memory system [Figure 162 show the addresses (or indexes) of the registers (i.e. buffer elements) where the tail/head doorbell information is located].
Regarding claim 8, NPL’19 teaches the operating method of claim 7, wherein the index indicates the address in which the tail doorbell information or the head doorbell information is stored in the buffer memory [Start/End addresses on Figure 162].
Regarding claim 9, NPL’19 teaches the operating method of claim 7, wherein an offset between the two adjacent control registers is determined according to a set stride value [DSTRD on Figure 163; section 8.6 on p.325; Figure 69 on p.43-45].
Regarding claim 10, NPL’19 teaches the operating method of claim 9, wherein a size of an area used for storing the tail doorbell information or the head doorbell information in the buffer memory is set based on the number of the submission queues, the number of the completion queues, and the stride value [total size of memory (buffer size) used for storing doorbell information is 3h + ((2y + 1) * (4 << CAP.DSTRD)); clearly a function of the number of queues “y” and the stride “CAP.DSTRD; Figure 68 on p.42-43].
Regarding claim 11, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132